—Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered March 2, 1998, convicting defendant upon his plea of guilty of the crime of murder in the second degree.
Charged with the stabbing death of his wife, defendant pleaded guilty to one count of murder in the second degree and was sentenced to a term of 25 years to life in prison. Defendant was also directed to pay $5,800 in restitution to the victim’s brother to reimburse him for the cost of her funeral. Defendant’s sole contention on appeal is that this sentence was harsh and excessive due to the fact that he has no prior criminal record.
We affirm. A sentence within permissible statutory ranges will not be disturbed unless extraordinary circumstances exist warranting a modification (see, People v Dolphy, 257 AD2d 681, lv denied 93 NY2d 872; see also, People v Dilone, 261 AD2d 650). Here, given the brutal and senseless nature of the crime as revealed in the record, we find no extraordinary circumstances or any other reason to modify the sentence imposed which was the harshest permitted by statute, in the interest of justice (see, id.).
*796Cardona, P. J., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.